People v Cato (2022 NY Slip Op 02742)





People v Cato


2022 NY Slip Op 02742


Decided on April 22, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 22, 2022

PRESENT: SMITH, J.P., PERADOTTO, NEMOYER, CURRAN, AND BANNISTER, JJ. (Filed Apr. 22, 2022.) 


MOTION NOS. (901 & 906/21) KA 19-02116. KA 19-02117.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vJASON E. CATO, DEFENDANT-APPELLANT. (APPEAL NO. 1.)THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vJASON E. CATO, DEFENDANT-APPELLANT. (APPEAL NO. 2.)

MEMORANDUM AND ORDER Motion for reargument denied.